In the opinion handed down herein we erroneously stated that no part of the land described in the mortgage to the Bank of Iota and Armas Ledoux is in the N. 1/2 of the N.W. 1/4 of Sec. 19, Tp. 8, S., R. 1 W.
The error is patent, for the description in the act of mortgage shows that a fractional part of the land there mortgaged is in the north half of the northwest quarter of said section, township, and range.
This error, however, does not affect the decree, because the decree is based upon our finding that the deed from plaintiff to defendant does not describe the sixty acres of land the deed purports to convey with sufficient certainty to enable a surveyor to fix any of its boundaries; hence the deed was not notice *Page 735 
to innocent third persons acting upon the faith of the public record.
Rehearing refused.